COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00356-CV


Putz Farms, A Joint Venture; Dr.           §    From the 362nd District Court
Herbert R. Putz; and Signe Putz
                                           §    of Denton County (2009-40347-
                                                362)
v.                                         §

                                           §    March 12, 2015

Crop Production Services, Inc.             §    Opinion by Justice Gardner

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellee Crop Production Services, Inc., shall pay

all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner________
                                         Justice Anne Gardner